Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 1 of 18

UNITED STATES DISTRICT
FOR THE EASTERN DISTRICT OF ARKANSAS
JONESBORO DIVISION
JOHANNES PIETER JANSE VAN RENSBURG,
GRAHAM PATRICK THEUNISSEN, ZEP VAN WYK,
JACOBUS JOHANNES RABIE, AND
SHAUN NIEUWOUDT PLAINTIFFS

VS. NO. 3:19cv8-DPM JURY DEMANDED
ROBERT HOOD d/b/a HOOD BROTHERS FARMS,
MICHAEL HOOD d/b/a HOOD BROTHERS FARMS,
AND HOOD BROTHERS FARMS DEFENDANTS
FIRST AMENDMENT TO ANSWER

Comes the defendants, Robert Hood, Michael Hood, and Hood Brothers Farms and for
their Combined First Amendment to Answer to the Complaint of the plaintiffs state:

1. Deny the allegations of paragraph 1.

2. Admit the allegations of the first sentence of paragraph 2. Deny the remaining
allegations of paragraph 2.

3. Deny the allegations of paragraph 3.

4, Deny the allegations of paragraph 4.

5. Deny the allegations of paragraph 5.

6. Deny the plaintiffs have any claim against any of the defendants as alleged in
paragraph 6 or on any other basis.

7. Admit this court has jurisdiction over actions brought under 18 U.S.C. §1595 (a)
Trafficking Victims Protection Reauthorization act (TVPVA) but, denies that defendants are

liable to plaintiffs under this act or have stated a claim under this act. Denies the remaining

allegations of paragraph 7.

 
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 2 of 18

8. Deny the allegations of paragraph 8 and request the court to decline to exercise
any supplemental jurisdiction over any state law claims asserted, which defendants deny in their
entirety. Furthermore Plaintiffs state law claim for alleged breach of contract, fraud, and
promissory estoppel, arising out of claim defendants promised to reimburse them for the cost of
their inbound travel expenses during the first week of their employment, are not related to their
federal claim of being subject to forced labor in violation of 18 U.S.C. §1585(a). Plaintiff
Nieuwoudt’s state law claim of assault and battery is also not related to the forced labor claim,
which is the only claim that gives the Court subject matter jurisdiction since defendants are
exempt from the provisions of the Fair Labor Standards Act.

9. Deny the allegations of paragraph 9.

10. Admit venue lies herein for 18 U.S.C. §1595 claims but not for state law claims.
That venue is also not proper for alleged Fair Labor Standards Act claims since Defendants are
exempt from the provisions of the Fair Labor Standards Act.

11. Admit the allegations of paragraph 11.

12. Deny the allegations of paragraph 12.

13. Admit the allegations of paragraph 13.

14. Deny the allegations of paragraph 14.

15. | Admit the allegations of paragraph 15.

16. Deny the allegations of paragraph 16.

17. Admit the allegations of paragraph 17.

18. Deny the allegations of paragraph 18.

19. Admit that plaintiffs are citizens of South Africa. Exhibit A paragraph 16

describes the job duties plaintiffs were to perform for defendants. Admit plaintiffs arrived in

 
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 3 of 18

February or early March of 2018. For lack of information or knowledge sufficient to form a
belief as to the truth of the remaining allegations of paragraph 19, deny these allegations.

20. Admit the allegations of paragraph 20 except these plaintiffs first day of work was
March 1, 2018 and their last day of work was April 4, 2018.

21. Admit the allegations of paragraph 21 except these plaintiffs first day of work was
March 9, 2018 and their last day of work was April 3, 2018. Deny they were wrongfully fired.

22. Admit the allegations of paragraph 22, except the references to US Code
provisions.

23. Admit the allegations of paragraph 23 except the reference to regulation.

24. Admit the factual allegations of paragraph 24 except the references to regulations.

25. Admit the allegations of paragraph 25.

26. Admit the allegations of paragraph 26 except as to wheat, because defendants did
not produce wheat.

27. Admit the allegations of paragraph 27.

28. Admit the allegations of paragraph 28 except as to reference to particular
regulation.

29. Admit the allegations of paragraph 29, except the clearance order only allowed
Hood Brothers Farms to recruit foreign workers, not the other defendants.

30. | Deny because the order attached as Exhibit A to the Complaint is not complete
because it fails to include attachments referenced therein.

31, Admit that clearance order with attachments serves as H2A workers contract.

Deny remaining allegations of paragraph 31.

 
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 4 of 18

32. For lack of information or knowledge sufficient of form a belief as to the truth of
the allegations in paragraph 32, deny these allegations.

33. Deny these allegations. The document attached as Exhibit B is also not signed by
the plaintiffs. Furthermore, by the terms of this referenced document, the clearance order with
attachment states the contractual obligations of the parties.

34. Deny these allegations, because Exhibit B attached is not signed by plaintiffs.
Furthermore, the terms of employment, even if shown to be executed by plaintiffs, does not
constitute a contract of employment.

35. Deny the allegations of paragraph 35.

36. Deny the allegations of paragraph 36. Plaintiffs have not produced any such
document signed by the plaintiffs to indicate these allegations were terms of employment. To the
contrary Exhibit B specifically states the clearance order, with attachment, states the contractual
obligations of the parties.

37. Deny the allegations of paragraph 37.

38. Deny the allegations of paragraph 38.

39. Deny the allegations of paragraph 39.

40. Deny the allegations of paragraph 40. Furthermore, plaintiffs were reimbursed for
the cost of Neurolink test.

41. For lack of information or knowledge sufficient to form a belief as to the truths of
these allegations, deny these allegations.

42. For lack of information or information sufficient to form a belief as to the truths

of these allegations, deny these allegations.
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 5 of 18

43. For lack of information or knowledge sufficient to form a belief as to the truths of
these allegations, deny these allegations.

44. Deny the allegations of paragraph 44.

45, Deny the allegations of paragraph 45.

46. Deny the allegations of paragraph 46.

47. Deny the allegations of paragraph 47.

48. Deny the allegations of paragraph 48.

49. Admit defendants reimbursed each plaintiff certain expenses as follows: Zep
Vanwyk - $440.00; Jacobus Rabie - $$440.00; Graham Theunissen - $440.00; Shawn Niewouldt
- $415.00; and Pieter Rensburg - $415.00, which included each plaintiff's consulate fee, meal
costs, and testing costs. Admit defendants did not reimburse plaintiffs for air fare from South
Africa from the airport of plaintiffs’ choice to travel to the United States because plaintiffs did
not furnish defendants with any amount of air fare cost, much less proof thereof. Furthermore
defendants were not legally obligated to reimburse plaintiff for inbound air fare because
plaintiffs did not complete 50% of the period they agreed to work for the defendant, Hood
Brothers Farms.

50. Deny the allegations of paragraph 50.

51. Deny the allegations of paragraph 51.

52. Deny the allegations of paragraph 52.

53. Deny the allegations of paragraph 53.

54. Deny the allegations of the first sentence of paragraph 54. Plaintiff Vanwyck,
Rabie, and Theunissin, were each paid $168.46 for 15.7 hours of work at $10.75 per hour during

their first week of work. Plaintiffs, Nieuwoudt and Rensburg were each paid $85.84 during their
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 6 of 18

first work week for 8 hours of work at $10.73 per hour. Deny the remaining allegations of
paragraph 54 of the complaint. Specifically deny that defendants were obligated to reimburse
plaintiffs for inbound transportation fee or any other expenses they incurred in travels to the
United States during their first week of employment in violation of any federal minimum wage
because defendant are exempt from the Federal Fair Labor Standards Act.

55. Admit the allegations of paragraph 55 except deny that defendants produced
wheat. By this admission, defendants do not admit they are subject to the provisions of the
Federal Fair Labor Standards Act because they are exempt from its provisions.

56. Admit the allegations of paragraph 56. By this admission, defendants do not
admit they are subject to the provisions of the Federal Fair Labor Standards Act because they are
exempt from its provisions.

57. Admit the allegations of paragraph 57 except deny that defendants produced
wheat. By this admission, defendants do not admit they are subject to the provisions of the
Federal Fair Labor Standards Act because they are exempt from its provisions.

58. Admit the allegations of paragraph 58 except deny that defendants produced
wheat. By this admission, defendants do not admit they are subject to the provisions of the
Federal Fair Labor Standards Act because they are exempt from its provisions.

59. Admit the allegations of paragraph 59 as to Hood Brothers Farms. By this
admission, defendants do not admit they are subject to the provisions of the Federal Fair Labor
Standards Act because they are exempt from its provisions.

60. Admit Rob Hood signed document attached as Exhibit B. Deny that such
document constitutes an employment contract with any plaintiff because by the terms of this

document, it is not a contract of employment and any difference between it and 790 Form with

 
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 7 of 18

attachment is resolved with preference being given to such ETA Form 190 with attachment. This
790 form with attachment states transportation and related costs are not owing to plaintiffs until
they finish 50% their employment period, which they did not do. Admit defendant Rob Hood
directed and supervised plaintiffs’ work and their hours and payment of wages and signed hourly
records and paychecks, and terminated plaintiffs, Pieter Van Rensburg, and Shawn Nieuwoudt,
in behalf of Hood Brothers Farms, their employer, but such termination was for cause. Deny the
other plaintiffs were terminated but they resigned. Deny any other allegations of paragraph 60,
not specifically admitted herein. Attached hereto as Exhibit A is ETA Form 790 with attachment
that defendant Rob-Hood signed on behalf of Defendant Hood Brothers Farms.

61. Admit defendant, Michael Hood, supervised plaintiffs. Admit Rob Hood was
primarily responsible for completing the necessary documents for H2-A workers. Deny the
remaining allegations of paragraph 61.

62. Admit that Rob Hood and Michael Hood were general partners of Hood Brothers
Farms. Admit subparagraphs a and b of paragraph 62. Deny the allegations of subparagraphs c
and d of paragraph 62. Admit the allegations of subparagraph e, since both were general partners.
Admit the allegations of subparagraph f. Deny the allegations of subparagraph g as Rob Hood
was in control of any vacation of the premises after plaintiffs left the employment of Hood
Brothers Farms. Deny all other allegations of paragraph 62 not specifically admitted herein.

63. Deny the allegations of paragraph 63.

64. Admit Hood Brothers Farms employed five H2A workers and Pat Greer in 2018.
Deny the remaining allegations of paragraph 64.

65. Deny the allegations of paragraph 65.

66. Deny the allegations of paragraph 66.
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 8 of 18

67. Deny the allegations of paragraph 67.

68. Deny the allegations of paragraph 68.

69. Deny the allegations of paragraph 69.

70. Deny the allegations of paragraph 70.

71. Deny the allegations of paragraph 71.

72. Deny the allegations of the first sentence of paragraph 72. Admit the defendants
directed plaintiffs not to use transportation defendants provided except on the farm and for trips
to the nearest town for food and groceries. Admit defendants equipped their vehicles with
devices to track mileage. Admit defendants cautioned plaintiffs not to drive company vehicles
without proper drivers’ license and never to drive if drinking alcohol. Deny defendants
prohibited plaintiffs’ movement when off duty except to limit their driving in company vehicles
to on the farm and to the nearest town for groceries and supplies. Deny all other allegations set
forth in paragraph 72, not specifically admitted herein.

73. Deny defendants subjected the plaintiffs to abusive living or working conditions.
Deny that any defendant threatened the plaintiffs with arrest, deportation, or blacklisting to keep
them working for Hood Brothers Farms. Deny any surveillance of plaintiffs. Deny forcing
plaintiffs to continue to work for defendants. Deny any and all other allegations not specifically
admitted herein.

74, For lack of information or knowledge sufficient to form a belief as to the truth of
these allegations, deny the allegations set forth in paragraph 74 as to any contact plaintiffs may
have made to Manuel Flick or any response of Mr. Flick. Admit USA Farm Labor had facilitated

plaintiffs’ employment with Hood Brothers Farms
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 9 of 18

was told some plaintiffs were not coming to work. Deny all allegations not specifically admitted
herein.

82. Admit that Rob Hood went to Hood Brothers’ housing where plaintiffs, Van
Wyck, Rabie, and Theunissen were housed to find out these plaintiffs’ intentions after Pat Greer
had told him they were not coming to work. Admit that he had a discussion with these plaintiffs
whether they were going to continue to work or not. That when he was told they were not going
to honor work agreement to give them two weeks’ notice before resigning, he told them to get
their belongings and leave the premises. Deny all other allegations not specifically admitted
herein.

83. Deny the allegations of paragraph 83, except he admits he entered Hood Brothers
Farms housing, where they were staying during their employment, through an open door to
determine if they were ready to leave.

84. Deny the allegations of paragraph 84.

85. Deny the allegations of paragraph 85.

86. Defendants repeat and incorporate by reference any and all allegations heretofore
set forth in their First Amendment to Answer.

87. Deny plaintiffs have any claim against any of the defendants under Trafficking
Victims Protection Reauthorization Act (18 U.S.C§1589 and 18 U.S.C. § 1595).

88. Deny plaintiffs have any claim against any of the defendants under Trafficking
Victims Protection Reauthorization Act (18 U.S.C§1589 and 18 U.S.C. § 1595).

89. Deny the allegations of paragraph 89.

90. Deny the allegations of paragraph 90.

91. Deny the allegations of paragraph 91.

10

 

 
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 10 of 18

75. Admit the allegations of paragraph 75 except they believe the date was April 3,
2018.

76. Admit Rob Hood fired plaintiffs, Niewoudt and Van Resnburg because they
refused to perform job duties. Deny the remaining allegations of paragraph 76.

77. Admit that defendants may have had handcuffs in the vehicle that plaintiff
Nieuwoudt may have ridden in on April 3, 2018 and may have seen because Michael Hood is a
constable in Crittenden County, Arkansas. Deny that any defendant in any way utilized these
handcuffs to intimidate or threaten plaintiffs in any way. Admit that Plaintiff Nieuwoudt was
requested to ride with defendants Michael Hood and Robert Hood after plaintiff Nieuwoudt had
been terminated for refusing to perform job duties, so they could determine if he was being
mistreated or intimidated by plaintiff, Wan Rensburg, who was older and sharing a residence
with Niewoudt, and whom they had been advised had earlier performed a vulgar and despicable
act toward Niewoudt. Deny all other allegations not specifically admitted herein.

78. Deny the allegations of paragraph 78.

79. Admit plaintiff Niewoudt was told by defendant Robert Hood after he was
terminated that he would sue him for defamation if he posted false statements about him or Hood
Brothers Farms. Deny all allegations not specifically admitted herein.

80. Admit plaintiff Niewoudt and Van Rensburg were told to leave defendants’
premises by 10:00 the next morning, because they had been terminated for refusing to perform
job duties. Admit they were told not to cause problems. Denies all other allegations of paragraph
80, not specifically admitted herein.

81. Admit that plaintiffs, Van Wyck and Wiewoudt were terminated for cause. Admit

that plaintiffs Van Rensburg and Rabie resigned as did plaintiff Theunissen. Admit Pat Greer
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 11 of 18

92. Deny the allegations of paragraph 92.

93. Deny the allegations of paragraph 93.

94. Deny the allegations of paragraph 94.

95. Deny the allegations of paragraph 95.

96. Deny the allegations of paragraph 96.

97. Deny the allegations of paragraph 97.

98. Defendants repeat and incorporate by reference any and all allegations heretofore
set forth in their First Amendment to Answer.

99. Deny plaintiffs have any claims under the Fair Labor Standards Act. Furthermore,
state that defendants were exempt from the provisions of the Fair Labor Standards Act in 2018
when plaintiffs were employed by Hood Brothers Farms as agricultural laborers because it did
not use more than 500 more days of agricultural labor in any calendar quarter in the preceding
year of 2017. 29 U.S.C.§213(a)(6)(A).

100. Although Hood Brothers Farms, Robert Hood and Michael Hood meet the
definition of an employer and supervisors, respectively, under U.S.C. § 203(d), deny that they
are subject to the previsions of the Fair Labor Standards Act because they were exempt from its
provisions at all relevant times as set forth in paragraph 99 of its First Amendment to Answer.

101. Although defendant Hood Brothers Farms and defendants Michael Hood and
Robert Hood meet the definition of an employer within the 29 U.S.C. § 203(g), deny that they
are subject to provisions of the Fair labor Standards Act because they are exempt therefrom at all
relevant times for the reasons set forth in paragraph 99 of their First Amendment to Answer.

102. Although plaintiffs were employees of Hood Brothers Farms, Michael Hood and

Robert Hood within the meaning of 29 U.S.C. § 203(e), deny that they were subject to the

1]
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 12 of 18

provisions of Fair Labor Standards Act at all relevant times set forth herein for the reasons set
forth in paragraph 99 of their First Amendment to Answer.

103. Deny the allegations of paragraph 103. Further deny they are not subject to the
minimum wage provision of FSLA for the reasons set forth in paragraph 99 of their First
Amendment to Answer.

104. Deny the allegations of paragraph 104. Further deny they are not subject to the
minimum wage provisions of FSLA for the reasons set forth in paragraph 99 of their First
Amendment to Answer.

105. Deny the allegations of paragraph 105.

106. Defendants repeat and incorporate by reference any and all allegations heretofore
set forth in their First Amendment to Answer.

107. Deny the allegations of paragraph 107. Further deny that the Terms of
Employment document has any bearing on obligation of any defendant, which are controlled by
Job Order Form 790 with attachment.

108. Deny the allegations of paragraph 108.

109. Deny the allegations of paragraph 109.

110. Deny the allegations of paragraph 110.

111. Deny the allegations of paragraph 111.

112. Deny the allegations of paragraph 112.

113. Deny the allegations of paragraph 113.

114. Deny the plaintiffs are entitled to relief set forth in paragraph 114 or any other

relief.

12
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 13 of 18

115. Defendants repeat and incorporate by reference any and all allegations heretofore
set forth in their First Amendment to Answer.

116. Admit defendant Hood Brothers Farm was plaintiffs’ employer within the
meaning of H2A regulation 20 CFR § 655.103(b). By this admission, deny such status imposes
any obligation on defendants herein. Deny all other allegations of paragraph 116 not specifically
admitted herein.

117. Admit plaintiffs were H-2A employees of Hood Brothers Farms within the
meaning of 20 CFR § 655.103(b). By this admission, deny such status imposes any obligation on
defendants herein. Deny any and all other allegations of paragraph 117 not specifically admitted
herein.

118. Ifterms of employment documents signed by all parties are shown to exist, that
Clearance Order with attachment prevails over any such terms of employment documents as to
contractual obligations of the parties for reasons described in paragraph 60 of their First
Amendment to Answer. Deny any and all other allegations of paragraph 118 not specifically
admitted to herein.

119.  Ifterms of employment documents signed by all parties are shown to exist, that
Clearance Order with attachment prevails over any such terms of employment documents as to
contractual obligations of the parties for reasons described in paragraph 60 of their First
Amendment to Answer. Deny any and all other allegations of paragraph 119 not specifically
admitted to herein.

120. Deny the allegations of paragraph 120.

121. Deny the allegations of paragraph 121.

122. Deny the allegations of paragraph 122.

13
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 14 of 18

123. Deny the allegations of paragraph 123.

124. Deny the allegations of paragraph 124.

125. Deny the plaintiffs are entitled to any relief claimed in paragraph 125.

126. Defendants repeat and incorporate by reference any and all allegations heretofore
set forth in their First Amendment to Answer.

127. Deny that plaintiffs are entitled to any relief under the doctrine of promissory
estoppel.

128. Deny the allegations of paragraph 128.

129. Deny the allegations of paragraph 129. In the event any executed terms of
employment documents are shown to exist that have been executed by plaintiffs that require
reimbursement for inbound travel expenses as alleged, then such requirement is contrary to
controlling clearance order ETA Form 790 with attachment, which only requires reimbursement
after 50% of work period is completed.

130. Admit defendants have possession of Terms of Employment that purport to be
signed by plaintiffs after they arrived in America, but do not therefore admit such documents
establish contract of employment between plaintiffs and defendants Deny all other allegations of
paragraph 130 not specifically admitted herein.

131. Deny the allegations of paragraph 131.

132. Deny the allegations of paragraph 132.

133. Deny the allegations of paragraph 133.

134. Deny the allegations of paragraph 134.

135. Deny the allegations of paragraph 135.

136. Deny the allegations of paragraph 136.

14

 
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 15 of 18

137. Deny the allegations of paragraph 137.

138. Deny the allegations of paragraph 138.

139. Deny that plaintiffs are entitled to relief sought in paragraph 139.

140. Defendants repeat and incorporate by reference any and all allegations heretofore
set forth in their First Amendment to Answer.

141. Deny that plaintiff, Nieuwoudt has a claim for assault and battery, or assault and
attempted battery against any defendant.

142. Deny the allegations of paragraph 142.

143. Deny the allegations of paragraph 143.

144. Deny that Rob Hood had offensive contact with plaintiff, Nieuwoudt therefore
there was no need for him to consent to such contact, which did not occur as alleged in paragraph
144,

145. Deny the allegations of paragraph 145.

146 Deny the allegations of paragraph 146.

147. Deny the allegations of paragraph 147.

148. Deny the allegations of paragraph 148.

149. Deny the allegations of paragraph 149.

150. Pleading affirmatively, defendants plead: (a) the defense that defendants are not
subject to the minimum wage provisions of the FLSA as well as any other provisions of the act
including the right to liquidated damages and attorneys fees; (b) waiver of any claim for
reimbursement for inbound transportation under any theory of recovery including FSLA
violation, fraud or deceit, breach of contract, or promissory estoppel by failure of any plaintiff to

make any demand therefor at any time while they were in the employment of Hood Brothers

15

 
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 16 of 18

Farms, as well as failure of any plaintiff to present any documentation of cost of any claimed
inbound transportation, and (c) the bar of any claim for reimbursement for inbound travel
because plaintiffs did not complete 50% of their work period as required by Job clearance order
with attachment and 20 CFR § 655.122(h).

151. Alternatively, defendants further assert the right to set off and count as wages
against recovery that any plaintiff may have for defendants’ alleged violation of the Fair Labor
Standards Act, breach of contract, fraud and promissory estoppel for failure to reimburse
plaintiffs for inbound travel costs within their first week of employment, the costs they incurred
in providing housing and utilities to plaintiffs during their period of employment for the
defendant Hood Brothers Farms in accordance with Fair Labor Standards Act 29 USC 203(m)
and as well as common law right of set off.

Wherefore, defendants pray:

a. that plaintiffs’ claim for relief under the forced labor provision of the TVPRA (18
USC§1589 and § 1585) as set forth in plaintiffs first claim for relief be denied, and plaintiff's
claim for such relief be dismissed as without merit, and judgment entered accordingly for
defendants;

b. that plaintiffs’ second claim for relief under the Fair Labor Standards Act be
denied, and such claim be dismissed as without merit, and as being barred because they failed to
complete fifty percent (50%) of their work period, and because defendants are exempt from the
provisions of this act, and judgment entered accordingly for defendants.

C. that plaintiffs’ third claim for relief for fraud or deceit be denied, and such claim
be dismissed as without merit, and as being barred because they failed to complete fifty percent

(50%) of their work period, and judgment entered accordingly for defendants.

16
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 17 of 18

d. that plaintiffs’ fourth claim for relief under their contract claim be denied, and
such claim be dismissed as without merit, and as being barred because they failed to complete
fifty percent (50%) of their work period, and judgment entered accordingly for defendants.

e. that plaintiffs’ fifth claim for relief on their promissory estoppel claim be denied,
and such claim be dismissed as without merit, and as being barred because they failed to
complete fifty percent (50%) of their work period, and judgment entered accordingly for
defendants.

f. that plaintiff, Nieuwoudt’s, claim for assault and battery as set forth in plaintiffs’
sixth claim for relief be denied, and dismissed as without merit, and judgment entered
accordingly for defendants;

g. that plaintiffs’ claim for prejudgment and post judgment interest be denied, and
dismissed as without merit and, judgment entered accordingly for defendants;

h. that plaintiffs’ claim for costs and attorney’s fees be denied and dismissed and
defendants be awarded their costs;

i. that defendants recover their costs and reasonable attorneys’ fees as allowed
under any state or federal law.

j. alternatively, that if plaintiffs’ claims for relief under Fair Labor Standards Act,
fraud, breach of contract and promissory estoppel for defendants’ failure to reimburse the
plaintiffs during the first week of employment for the inbound transportation costs are held to be
valid despite defendants’ denial thereof, then such claims should be denied, and dismissed
because plaintiffs waived the same by failing to demand payment and produce documentation

during the first week of employment, or should be offset by the cost of housing, and utilities that

17

 
Case 3:19-cv-00008-DPM Document 27 Filed 10/18/19 Page 18 of 18

defendants provided to the plaintiffs for the benefit of the plaintiffs as permitted by the Fair
Labor Standards Act, and the common law right of set off.
k. that defendants hereby demand a trial by jury on all issues triable by jury in
accordance with Rule 38 of the Federal Rules of Civil Procedure: and
l. for any and all other relief to which they may be entitled.
Respectfully submitted,
Robert Hood, et al defendants
By Their Attorneys,

Rogers,
By: _

  

West Memphis, AR 72303
870-735-1900

foglemanrogers@aol.com

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt. Parties may then access this filing through the Court’s
electronic filing system this the 18" day of October, 2019. Said attorneys are listed as follows:

Joshua Gillispie
josh@greenandgillispie.com

John Burnett
jburnett@laveyandburnett.com

Melia Amal Bouhabib
abouhabib@trla.org

Caitlin Berberich
cberberich@trla.org
LM Miter

Joe WW Rogers (

 

18
